DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This office action is responsive to the response filed on 01/13/21.  As directed by the amendment: claims 1, 16, and 20 have been amended; and no claims have been cancelled nor added.  Thus, claims 1-20 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Examiner maintains their position regarding the restriction requirement of 11/01/19.   Furthermore, said restriction requirement explicitly provided the rationale and/or burden(s).   Th restriction requirement explicitly stated that Inventions I and II are directed to related pulsed laser light processes for modifying surface structures. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a material different design and function as the invention as claimed in invention I requires using pulsed laser light to melt material at a first and second region of a surface to displace the melted material a first and second displacement distance respectively, while the invention as claimed in invention II requires determining a series of laser characteristics for applying to respective spots on a surface of a workpiece pulses of laser light to the spots Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.   Further, Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter;  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vadali et al. (US 2014/0202997)
With regard to claim 1, Vadalit teaches a method (using apparatus 500, para. [0049] – [0052]) 
comprising: using pulsed laser light (energy pulses, para. [0049]) to melt material at a first region (first regime) of a surface (505) and to displace the melted material along the surface (apparatus 500 operates in the first regime by generating energy pulses to reduce a height of surface asperities in a surface region of the workpiece 505 by controlling characteristics (e.g., the melt pool) of the surface region (e.g., the melt pool), using the energy in the pulses. This melt pool flows material from both high-frequency and low-frequency surface asperities in the surface region, para. [0052]); and using further pulsed laser light to melt material at a second region (second regime) of the surface (505) and to displace the melted material along the surface that is different than the first displacement distance (the apparatus 500 operates in the second regime by generating and using energy pulses to reduce a height of high-frequency surface asperities in the surface region, such as those that may be introduced during the first regime. Similarly, in some implementations, the melt pools are generated for a first duration in the first regime, before resolidifying the melt pools. This first duration is sufficient to reduce a majority of the height of the high and low frequency asperities to smooth a surface of the surface region (e.g., over 50%, or 70% of the height). The melt pools are maintained for a second duration before resolidifying of the melt pools in the second regime. This second duration is different than the first duration and sufficient to reduce the majority of the height of the additional high-frequency asperities, thereby additionally smoothing the ).   Additionally, it must be stressed that the prior art explicitly states that: “This second pass may, for example, follow the same path as shown at 410, and use the same or different amount of overlap (and melt pool size) as shown at 420….”, para. [0049] – emphasis added).   
With regard to claim 2, Vadali teaches manipulating a characteristic of the surface by cooling the melted material after displacing the material to the first and second displacement distances (each melt pool (melt pool 422 is labeled by way of example) is melted and solidified as discussed herein, para. [0052]), and smoothing waves of the material in the surface (reduce a height of surface asperities in a surface region of the workpiece 505, para. [0052]).
With regard to claim 3, Vadali teaches manipulating a characteristic of the surface by cooling the melted material after displacing the material to the first and second displacement distances, and forming a structure on the surface by: after the melting, cooling the material at the first and second regions (first/second regimes), and utilizing the difference between the respective first and second displacements to set the shape of the structure (apparatus 500 operates in the first regime by generating energy pulses to reduce a height of surface asperities in a surface region of the workpiece 505 by controlling characteristics (e.g., the melt pool) of the surface region (e.g., the melt pool), using the energy in the pulses. This melt pool flows material from both high-frequency and low-frequency surface asperities in the surface region. The apparatus 500 operates in the second regime by generating and using energy pulses to reduce a height of high-frequency surface asperities in the surface region, such as those that may be introduced during the first regime. Similarly, characteristics (e.g., the melt pool) of the surface region are controlled via the second energy pulses to flow material, from the surface region, that is predominantly from the high-frequency surface asperities. These second energy pulses are different than the first energy pulses, so as to effect a different temperature gradient and differently flow material in the melt pool (e.g., by flowing less or no material via thermocapillary flow, thus mitigating high-frequency asperities without introducing asperities via the flow and upwelling), para. [0052]).

With regard to claim 5, Vadali teaches melting the material at the first region and melting the material at the second region (first/second regimes) respectively include applying laser pulses to first and second spots on the surface, the spots being separated from one another at a distance, and using the laser pulses to displace the melted material from the second region into contact with the displaced material from the first region (at 410, a scanning path is shown for a 1 mm×1 mm sample, with the path following the solid line in the direction of the arrows therein. The inset 420 shows a close-up view of parallel scanning paths as shown at 410, with a 50% overlap of the paths in the y direction, and an 80% overlap of the respective melt pools in the x direction. Each melt pool (melt pool 422 is labeled by way of example) is melted and solidified as discussed herein, para. [0049]).
With regard to claim 6, Vadali teaches using the pulsed laser light (laser pulse) at the first and second regions (first/second regimes) to displace the material (para. [0049]) includes displacing the material to a distance that extends beyond a spot diameter of the pulsed laser light (FIG. 3B – see melt pool extended beyond laser pulse).
With regard to claim 7, Vadali teaches varying the displacement of material in the first and second regions (first/second regimes; para. [0049] – [0052]) as well as other regions of the surface by irradiating 
With regard to claim 8, Vadali teaches the first and second regions (first/second regimes; para. [0049] – [0052]) overlap (see FIG. 4 in which melt pools 422 show overlap), and using the pulsed laser light at each region includes heating and displacing the same material at different displacements with respective application of the pulsed laser light  (apparatus 500 operates in the first regime by generating energy pulses to reduce a height of surface asperities in a surface region of the workpiece 505 by controlling characteristics (e.g., the melt pool) of the surface region (e.g., the melt pool), using the energy in the pulses. This melt pool flows material from both high-frequency and low-frequency surface asperities in the surface region. The apparatus 500 operates in the second regime by generating and using energy pulses to reduce a height of high-frequency surface asperities in the surface region, such as those that may be introduced during the first regime. Similarly, characteristics (e.g., the melt pool) of the surface region are controlled via the second energy pulses to flow material, from the surface region, that is predominantly from the high-frequency surface asperities. These second energy pulses are different than the first energy pulses, so as to effect a different temperature gradient and differently flow material in the 
With regard to claim 9, Vadali teaches using the pulsed laser light to displace the material in the first and second regions (first/second regimes; para. [0049] – [0052]) includes using thermocapillary forces to displace the material (apparatus 500 operates in the first regime by generating energy pulses to reduce a height of surface asperities in a surface region of the workpiece 505 by controlling characteristics (e.g., the melt pool) of the surface region (e.g., the melt pool), using the energy in the pulses. This melt pool flows material from both high-frequency and low-frequency surface asperities in the surface region. The apparatus 500 operates in the second regime by generating and using energy pulses to reduce a height of high-frequency surface asperities in the surface region, such as those that may be introduced during the first regime. Similarly, characteristics (e.g., the melt pool) of the surface region are controlled via the second energy pulses to flow material, from the surface region, that is predominantly from the high-frequency surface asperities. These second energy pulses are different than the first energy pulses, so as to effect a different temperature gradient and differently flow material in the melt pool (e.g., by flowing less or no material via thermocapillary flow, thus mitigating high-frequency asperities without introducing asperities via the flow and upwelling), para. [0052])..
With regard to claim 10, Vadali teaches using the pulsed laser light to displace the material in the first and second regions (first/second regimes; para. [0049] – [0052])  includes using iterative pulses of the laser light to displace material over a portion of the surface that extends beyond a melt pool created by the pulsed laser light (controlling a surface region by iteratively generating and solidifying melt pools, and therein facilitating flow in the material that reduces the height (e.g., and size) of surface asperities. As shown to the right of block 110, this can be achieved by a combination of one or more control aspects, including these and/or controlling the intensity distribution of the energy pulses in the surface region, controlling beam shape/size, controlling beam fluence, generating thermocapillary flow, using strong temperature gradients, using an energy beam with a specific duty cycle/repetition rate to control the melt pool (e.g., and temperature gradients/flow type), controlling surface tension, and using different types of energy beams. Further, this approach can generate high frequency surface asperities under the first regime, para. [0028]).

With regard to claim 12, Vadali teaches using the pulsed laser light to melt material in at least one of the regions includes using different pulses of laser light at different laser power (controlling a surface region by iteratively generating and solidifying melt pools, and therein facilitating flow in the material that reduces the height (e.g., and size) of surface asperities. As shown to the right of block 110, this can be achieved by a combination of one or more control aspects, including these and/or controlling the intensity distribution of the energy pulses in the surface region, controlling beam shape/size, controlling beam fluence, generating thermocapillary flow, using strong temperature gradients, using an energy beam with a specific duty cycle/repetition rate to control the melt pool (e.g., and temperature gradients/flow type), controlling surface tension, and using different types of energy beams. Further, this approach can generate high frequency surface asperities under the first regime, para. [0028]).
With regard to claim 13, Vadali teaches using the pulsed laser light to melt material in at least one of the regions (first/second regimes; para. [0049] – [0052]) includes using pulses of laser light having different pulse durations.
With regard to claim 14, Vadali teaches using the pulsed laser light to melt the material in at least one of the first and second regions includes melting and displacing the material while ablating about none of the material (these approaches can be carried out while producing very little debris and/or removing very little material (e.g., negligible ablation), which also facilitates the polishing of features with very tight 
With regard to claim 20, Vadali teaches an apparatus (FIG. 5) comprising: a laser (515); an actuator (530) configured and arranged to provide relative movement between the laser (515) and a workpiece (505); and a circuit (510/511) configured and arranged with the actuator (530) and the laser (515) to apply pulsed laser light to melt material at a first region (first regime; para. [0052]) of a surface of the workpiece, and to displace the melted material along the surface; and apply pulsed laser light to melt material at a second region (second regime; para. [0052]) of the surface and to displace the melted material along the surface that is different than the first displacement distance (para. [0052]), the further pulsed laser light including pulsed laser light selected from the group of the first pulsed laser light (para. [0052]).  Vadali does not explicitly teach melting to a first displacement distance and melting to a second displacement distance.   However, it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to include a predetermined energy amount for both the first and second regimes to provide for a predetermined first and second melted material displacement distance respectively for the purpose of providing a controlled melt pool for mitigating/reducing asperities in the subject material (Abstract) as the citation explicitly teaches that a controller via an apparatus 500 which includes a processor 510, control card 511 and power supply 512 control and operate the application of laser pulses and generation of a melt pool in a workpiece 505 to thereby control characteristics (e.g., the melt pool) of the surface region (e.g., the melt pool) using the energy in the pulses (Vadali:  para. [0049] – [0052]).   
Further, with regard to the limitation of providing a shaped surface of the workpiece that includes, upon solidification, the material displaced to the first displacement distance from the first region and solidified thereat, and the material displaced to the second displacement distance from the second region and solidified therein, Vadali teaches at claim 3 that a controller controls the second regime such that a second temperature gradient is set which is different form the first temperature gradient and using the second temperature gradient to heat and promote the flow of the material that is predominantly from the high-frequency surface asperities; thus, as a second different temperature is being employed during the in some implementations, the melt pools are generated for a first duration in the first regime, before resolidifying the melt pools. This first duration is sufficient to reduce a majority of the height of the high and low frequency asperities to smooth a surface of the surface region (e.g., over 50%, or 70% of the height). The melt pools are maintained for a second duration before resolidifying of the melt pools in the second regime. This second duration is different than the first duration and sufficient to reduce the majority of the height of the additional high-frequency asperities, thereby additionally smoothing the surface of the surface region, para. [0035]; FIG. 3A illustrates thermocapillary flow with a melt pool 310 and FIG .3B generates another melt pool 311 which reduces the height of high-frequency surface asperities remaining after the first regime (para. [0048]) which will thereby result in the melt pool expanding further beyond the first melt pool).   Additionally, it must be stressed that the prior art explicitly states that: “This second pass may, for example, follow the same path as shown at 410, and use the same or different amount of overlap (and melt pool size) as shown at 420….”, para. [0049] – emphasis added).   

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and assuming the aforementioned definiteness rejection(s) were overcome.
The prior art does not teach at least, nor would it have been obvious to one of ordinary skill in the 
art at the time the invention was made to arrive at the limitation of using the pulsed laser light to melt the 
material at the first region and at the second region includes utilizing a model to set conditions of the pulsed laser light relative to topographies at the first and second regions, by: defining a spot location in the first region; setting a zero surface plane at the spot; defining a first region of interest (ROI) for the surface; adding spot geometry to topography at the first ROI; defining a second ROI based on the first ROI and a laser step distance; calculating a mean plane of the second ROI; replacing the topography of the second ROI with the mean plane; and adding spot geometry to the topography of the second ROI.   

Response to Arguments
The following comments are presented in response to the arguments filed 01/13/21.
At pg. 9 of Applicant’s response of 01/13/21 it is asserted that “referring to the inset, Vadali thus 
uses a continuous laser path for scanning an entire area of interest.  This continuous scanning provides no teaching of applying laser spot pulses to different spots that are ‘separated from one another at a distance’ as claimed….”   It is firstly noted that claim 1 of the instant patent application does not recite that the laser spots are separated from one another at a distance; instead, first and second regions are claimed with differing displacement distances being claimed as related to the melted material as related to the respective first and second displacement distances.   Furthermore, Vadali at claim 3 teaches that a controller controls the second regime such that a second temperature gradient is set which is different form the first temperature gradient and using the second temperature gradient to heat and promote the flow of the material that is predominantly from the high-frequency surface asperities; thus, as a second different temperature is being employed during the second temperature gradient which differs  from the first temperature gradient, and accordingly, a different displacement distance would be achieved.   More specifically, the citation states: “In some implementations, the melt pools are generated for a first duration in the first regime, before resolidifying the melt pools. This first duration is sufficient to reduce a majority of the height of the high and low frequency asperities to smooth a surface of the surface region (e.g., over 50%, or 70% of the height). The melt pools are maintained for a second duration before resolidifying of the melt pools in the second regime. This second duration is different than the first duration and sufficient to reduce the majority of the height of the additional high-frequency asperities, thereby additionally smoothing the surface of the surface region, para. [0035]; FIG. 3A illustrates thermocapillary flow with a melt pool 310 and FIG .3B generates another melt pool 311 which reduces the height of high-).   Additionally, it must be stressed that the prior art explicitly states that: “This second pass may, for example, follow the same path as shown at 410, and use the same or different amount of overlap (and melt pool size) as shown at 420….”, para. [0049] – emphasis added.   
	If the Applicant desires a claim interpretation of “applying laser spot pulses to different spots that are separated from one another at a distance” (as stated at pg. 9 of Applicant’s response of 01/13/21), the Applicant may consider an appropriate claim amendment because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The following comments were presented in response to Applicant's arguments filed 07/24/20 and are reproduced hereafter as they are considered relevant to the instant office action.   The restriction requirement is maintained as detailed above.    The 112 rejections are maintained as claim 1 recites “using pulsed laser light …. ; and using pulsed laser light”, as the claim recites a first and a second region, and as the second instance of pulsed laser light does not recite “the pulsed laser light” or “using secondary pulsed laser light”, it is unclear whether the same or different pulsed laser light is being recited.   
With regard to the arguments presented regarding the obviousness rejection, it is firstly asserted 
that the Examiner did confuse the term “regime” with the term “region” as the different regimes taught in the prior art relate to reducing the height of both high-frequency surface and low-frequency surface asperities in a one or more surface regions according to first and second regimes (para. [0007] – [0009]).   Furthermore, FIG. 4 illustrates melt pools 422 of differing regions further to the cited regime(s).   
	With regard to the Applicant’s argument at pg. 3 of the office action response that “the cited aspect s refer to applying pulses under different regimes, but to the same surface region (see cited paragraphs 0049 and 0052)….”   The Examiner respectfully disagrees as the cited portion of the prior art citation reference the “melt pool” which as illustrated in at least FIG. 4 illustrates various melt pools 422 in differing regions.   Furthermore, it is asserted in at least para. [0049] (which was cited in the non-final office action): “Each melt pool (melt pool 422 is labeled by way of example) is melted and solidified as 
	With regard to the Applicant’s argument at pg. 4 regarding the rationale provided by the Examiner regarding “Vadali does not explicitly teach melting to a first displacement distance and melting to a second displacement distance”, the Examiner maintains the rationale they provided.   The Examiner is not taking “official notice” and has provided a proper reason/motivation as the Examiner has stated that: “ it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to include a predetermined energy amount for both the first and second regimes to provide for a predetermined first and second melted material displacement distance respectively for the purpose of providing a controlled melt pool for mitigating/reducing asperities in the subject material (Abstract) as the citation explicitly teaches that a controller via an apparatus 500 which includes a processor 510, control card 511 and power supply 512 control and operate the application of laser pulses and generation of a melt pool in a workpiece 505 to thereby control characteristics (e.g., the melt pool) of the surface region (e.g., the melt pool) using the energy in the pulses (Vadali:  para. [0049] – [0052]).”       
	With regard to Applicant’s argument at pg. 5 and 6 regarding claims 5 and 6, it is submitted that as para. [0049] is cited, the paragraph states: “FIG. 4 shows a scanning approach for applying energy pulses and reducing a height of surface asperities, in accordance with one or more example embodiments. At 410, a scanning path is shown for a 1 mm×1 mm sample, with the path following the solid line in the direction of the arrows therein. The inset 420 shows a close-up view of parallel scanning paths as shown at 410, with a 50% overlap of the paths in the y direction, and an 80% overlap of the respective melt pools in the x direction. Each melt pool (melt pool 422 is labeled by way of example) is melted and solidified as discussed herein….”.   Accordingly, as FIG. 4 illustrates, a plurality of melt pools 422 are illustrated which overlap.   

Request for Examiner Interview
To help expedite the processing of the instant patent application, the Examiner is amendable to conducting an Examiner Interview in the interest of compact prosecution.    
		
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761